ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                               )
                                           )
Purnell Construction Co., LLC              )      ASBCA No. 59324
                                           )
Under Contract No. W912P8-09-D-0042        )

APPEARANCE FOR THE APPELLANT:                     S. Leo Arnold, Esq.
                                                   Ashley, Ashley & Arnold
                                                   Dyersburg, TN

APPEARANCES FOR THE GOVERNMENT:                   Thomas H. Gourlay, Jr., Esq.
                                                   Engineer Chief Trial Attorney
                                                  William G. Meiners, Esq.
                                                   Engineer Trial Attorney
                                                   U.S. Army Engineer District, New Orleans

                             ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 26 October 2015




                                                dmi · trative Judge
                                               Armed Services Board
                                               of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the
Armed Services Board of Contract Appeals in ASBCA No. 59324, Appeal of Purnell
Construction Co., LLC, rendered in conformance with the Board's Charter.

      Dated:



                                               JEFFREY D. GARDIN
                                               Recorder, Armed Services
                                               Board of Contract Appeals